                                                      Entered on Docket
                                                      November 05, 2018
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
 1    MICHELSON LAW GROUP
      Randy Michelson (SBN 114095)
 2    220 Montgomery Street, Suite 2100      Signed and Filed: November 2, 2018
      San Francisco, CA 94104
 3    Telephone: 415.512.8600
      Facsimile: 415.512.8601
 4    Email:     randy.michelson@michelsonlawgroup.com
                                             ________________________________________
                                                   DENNIS MONTALI
 5    Attorneys for Liquidating Trustee            U.S. Bankruptcy Judge
      Randy Sugarman
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11    In re                                              Case No. 16-30063 DM

12    YELLOW CAB COOPERATIVE, INC.,                      Chapter 11

13                           Debtor.                     ORDER APPROVING STIPULATION
                                                         FOR LIMITED RELIEF FROM STAY
14                                                       FOR JAMMAL K. YOUNG
15
                                                         [No hearing required.]
16

17

18            The Court, having considered the Stipulation for Limited Relief From Stay for Jammal K.

19 Young (“Stipulation”) entered into by and between Randy Sugarman (the “Liquidating Trustee”),

20 the court-appointed Liquidating Trustee of the bankruptcy estate of debtor Yellow Cab

21 Cooperative, Inc. (“Yellow Cab”) and Jammal K. Young (“Young”), a personal injury claimant

22 in an action against Yellow Cab pending in Superior Court for San Francisco County (the

23 “Superior Court Case”) and good cause appearing therefor,

24            IT IS HEREBY ORDERED that:

25            1.     The Stipulation between the Liquidating Trustee and Young is approved;

26            2.     Young is permitted relief from the automatic stay imposed by Bankruptcy Code §

27 362(a) to continue to litigate the Superior Court Case to conclusion, whether such conclusion is
28
                                                     1

     Case: 16-30063      Doc# 874      Filed: 11/02/18    Entered: 11/05/18 10:34:27     Page 1 of 3
 1
     settlement, arbitration award, or judgment, in order to liquidate the amount of his claim against
 2
     Yellow Cab;
 3
            3.      Young is further permitted relief from the automatic stay to recover any
 4
     settlement with respect to Yellow Cab solely from Yellow Cab’s insurer, or enforce any award or
 5
     judgment against Yellow Cab solely to the extent of Yellow Cab’s liability insurance coverage;
 6
            4.      No claim resulting from Young’s settlement of, or judgment in, the Superior
 7
     Court Action shall be asserted or allowed against the bankruptcy estate;
 8
            5.      Nothing contained in this order shall affect the substantive or procedural rights,
 9
     remedies, claims or defenses available to Yellow Cab or its insurer in the Superior Court Case;
10
     and
11
            6.      The fourteen (14) day stay period prescribe by Rules 4001(a)(3) is waived,
12
     pursuant to the agreement of the parties.
13

14                                        **END OF ORDER**

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                                      2

     Case: 16-30063      Doc# 874     Filed: 11/02/18     Entered: 11/05/18 10:34:27        Page 2 of 3
 1                                COURT’S SERVICE LIST

 2
   Jammal K. Young
 3 c/o Nicole E. Parsons, Esq.

 4 Berg Injury Lawyers
   2440 Santa Clara Ave.
 5 Alameda, CA 94501

 6 Lucy K. Galek, Esq.
   Heath & Yuen
 7 268 Bush St., #3006

 8 San Francisco, CA 94104

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                              3

     Case: 16-30063   Doc# 874   Filed: 11/02/18   Entered: 11/05/18 10:34:27   Page 3 of 3
